Citation Nr: 1638656	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-49 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the U.S. Army from May 2000 to September 2000, from January 2002 to September 2002, and from April 2005 to September 2006. He had additional periods of inactive service with the U.S. Army Reserve and the Army National Guard of Kentucky. He served in Southwest Asia.

This matter came before the Board of Veterans' Appeals (Board) on appeal from January and March 2010 decisions of the Louisville, Kentucky, Regional Office (RO). In April 2014, the Board remanded the issues on appeal to the RO for additional action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The service personnel records available in the Veteran's file indicate that he had periods of service with the U.S. Army Reserve and the Army National Guard of Kentucky. Complete records from these periods of service are not of record. VA must obtain all relevant military documentation and other records which could be potentially helpful in resolving the Veteran's claim. Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).

Remand is also necessary to obtain new VA medical opinions. In its April 2014 Remand, the Board directed the examiner to expressly address the Veteran's reports of in-service injuries to his back while in combat in Southwest Asia. In rendering the requested opinion, the examiner did not discuss the claimed in-combat injuries and relied exclusively on the lack of in-service treatment records and documentation of the incidences in opining that it was less likely than not that the Veteran's lumbar spine disorder occurred in service. The RO's compliance with the Board's remand instructions is neither optional nor discretionary. Stegall v. West, 11 Vet. App. 268 (1998).  

In rendering an opinion about the Veteran's cervical spine injury, the examiner stated that "The Veteran was not in a tank while in Afghanistan. If the assertion above is regarding the Veteran['s] assertion of a tank crashing into a ditch at Ft Stewart in 2001, there are no objective records of this occurring." The examiner's statements are belied by the Veteran's service personnel records, which provide that the Veteran experienced an injury in July 2001 while training at Fort Stewart, that he was given emergency leave following that incident, and, in May 2006 combat in Southwest Asia, he was a gunner on a vehicle in a convoy. When VA undertakes to obtain an opinion, it must ensure that the opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Given the cited deficiencies in both the lumbar spine and cervical spine medical opinions, the Board finds that new medical opinions are required to adequately address the issues raised by the instant appeal.

The case is REMANDED for the following action:

1.  Ask the Veteran to identify, with as much specificity as possible, the dates, locations, and units of his National Guard service. Also ask the Veteran to provide any service treatment records or service personnel records that may be in his possession relating to his National Guard service.

2.  After completing the above, REGARDLESS OF WHETHER THE VETERAN HAS RESPONDED, request all of the Veteran's Kentucky National Guard service treatment and personnel records and any training records from the adjutant general's office. 

3.  Contact the National Personnel Records Center (NPRC) and/or the appropriate service entity and request that it (1) verify the Veteran's complete periods of active service, active duty, active duty for training, and inactive duty for training with the U.S. Army Reserve and the Army National Guard of Kentucky and (2) forward all available service treatment records not already of record associated with such duty for incorporation into the record.

4.  AFTER COMPLETING THE ABOVE DEVELOPMENT, obtain VA medical opinions from examiners other than those who have provided prior opinions. If necessary to respond to the inquiries below, schedule the Veteran for VA examinations to obtain an opinion as to the nature and etiology of his lumbar spine and cervical spine disorders. All indicated tests and studies must be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report must specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided. 

THE EXAMINER IS ADVISED THAT THE VETERAN SERVED IN COMBAT. AS A MATTER OF BOTH FACT AND LAW, HIS ACCOUNT OF OCCURRENCES DURING COMBAT SERVICE IS PRESUMED CREDIBLE, NOTWITHSTANDING THE LACK OF ANY SERVICE TREATMENT RECORDS. 

THE EXAMINER IS FURTHER ADVISED THAT HIS OR HER SOLE ROLE IN RENDERING THE OPINIONS BELOW IS TO DETERMINE WHETHER, GIVEN THE PRESUMED-AS-CREDIBLE ACCOUNT OF THE VETERAN, THE VETERAN'S CLAIMD SPINAL DISORDERS ARE THE RESULT OF SUCH SERVICE. 

The examiner must address the following:

a.  whether the Veteran's lumbar spine disorder was caused by the July 2001 incident at Fort Stewart.

b.  whether the Veteran's lumbar spine disorder was caused by any of his reported combat incidences while stationed in Southwest Asia, including:  experiencing explosions/blasts, falling on the ice and snow a few times and landing on his back and hip, landing on his back and hip and then being thrown to the floor of a Humvee during a mortar attack, and conducting operations in adverse terrain while wearing full body armor. 

c.  whether the Veteran's lumbar spine disorder was caused by any of his service-connected disorders.

d.  whether the Veteran's lumbar spine disorder was aggravated by any of his service-connected disorders.

e.  whether the Veteran's cervical spine disorder was caused by the July 2001 incident at Fort Stewart.

f.  whether the Veteran's cervical spine disorder was caused by any of his reported combat incidences while stationed in Southwest Asia, including:  experiencing explosions/blasts, falling on the ice and snow a few times and landing on his back and hip, landing on his back and hip and then being thrown to the floor of a Humvee during a mortar attack, and conducting operations in adverse terrain while wearing full body armor. 

g.  whether the Veteran's cervical spine disorder was caused by any of his service-connected disorders.

h.  whether the Veteran's cervical spine disorder was aggravated by any of his service-connected disorders.

Service connection is currently in effect for anxiety disorder, not otherwise specified; right and left knee chondromalacia; tinnitus; and accessory navicular pain, also claimed as impairment of the right ankle/foot.

IN ADDITION TO ANY EVIDENCE OBTAINED AS A RESTULT OF THE ABOVE DEVELOPMENT, the examiner's attention is drawn to the following:

*July 2001 service personnel record documenting an injury at Fort Stewart as a result of a tank incident and accompanying documentation allowing the Veteran to take emergency leave.

*Service personnel records documenting combat in Southwest Asia.

*November 2007 service treatment record where the Veteran reported a sore back and where the examiner noted that the Veteran was "instructed to twist" and that there were "no findings."

*April 2009 VA treatment record where the Veteran reported his low back pain was doing well, except that he twisted his back getting out of his car.

*August 2009 VA treatment record stating that the Veteran reported his low back pain started in service, that he was involved in blasts, and that he had not recently reinjured the back.

*November 2009 VA examination where the Veteran provided histories of the injuries to his neck and low back.

*March 2010 VA treatment record stating that the Veteran reported neck pain on and off since a 2001 tank injury.

*June 2010 VA examination where the Veteran provided a history of injuries to his low back.

*July 2010 lay statement from a fellow servicemember about the Veteran's low back injury and stating that the Veteran had to "conduct physically demanding operation in adverse terrain while wearing full body armor" while stationed in Southwest Asia.

*July 2010 VA treatment record where the Veteran attributed his neck pain to being struck on the head during a motor vehicle several years prior.

*November 2010 VA Form 9 providing details of the 2001 Fort Stewart tank incident where he stated he injured his right shoulder and neck and providing details of injuring his low back during combat in Southwest Asia.

*April 2013 VA treatment record stating that the Veteran was seen in 2008 for a traumatic brain injury (TBI) evaluation as a result of a blast he experienced while he was a gunner and in which he was "thrown backward and hit his head and neck."

*April 2014 Board Remand.

*VA treatment records documenting regular and ongoing treatment for low back and neck pain.

5.  THE RO IS ADVISED TO ENSURE COMPLIANCE WITH THIS REMAND. Readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran must be provided a supplemental statement of the case (SSOC). An appropriate period of time must be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




